COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS.  2-10-213-CR

       
 2-10-214-CR

       
 2-10-215-CR





RONALD DAVID SUTHERLAND	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Pursuant to a plea bargain, Appellant Ronald David Sutherland pleaded guilty to three separate offenses of burglary of a building.  
See
 Tex. Penal Code Ann. § 30.02 (Vernon 2003).  The trial court sentenced Appellant to fifteen years’ confinement for each offense with the sentences to run concurrently.  The trial court’s certifications of Appellant’s right of appeal state that “the defendant has waived the right of appeal.”  On June 10, 2010, Appellant filed a pro se notice of appeal.  Concerned that we did not have jurisdiction over these appeals, we sent a letter to Appellant requesting a response by June 25, 2010, showing grounds for continuing the appeals.  On June 24, 2010, Appellant filed a pro se response contending that he did not waive his right to appeal because he raised matters by a written pro se motion filed with the trial court the day of his guilty plea.  
See
 Tex. R. App. P. 25.2(a)(2).  However, the trial court clerk has no record of any such motion filed by Appellant.

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or to those cases in which the appellant obtained the trial court’s permission to appeal.  
See
 Tex. R. App. P. 25.2(a)(2)(A), (B); 
Chavez v. State
, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without further action, regardless of the basis for the appeal.  Here, Appellant had no right of appeal because he was sentenced pursuant to the agreed terms of a plea bargain and did not satisfy either of the exceptions stated in Rule 25.2(a)(2).”).  Therefore, in accordance with the trial court’s certification that this is a plea bargain case and that Appellant has no right to appeal, we dismiss the appeals “without further action.”  
See
 Tex. R. App. P. 25.2(a)(2), 43.2(f); 
Chavez
, 183 S.W.3d at 680.

PER CURIAM



PANEL:  GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  July 29, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.